Citation Nr: 0205020	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 1955 
in the U.S. Army, and from April 1969 to March 1971 in the 
U.S. Navy, to include service in Vietnam.  The veteran died 
in October 1992.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO) that determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death had not been 
submitted.  The Board issued a decision in January 2000 
finding that new and material evidence had been presented and 
reopened the claim for service connection for the cause of 
the veteran's death.  The claim was then remanded for further 
development.

As noted in the January 2000 Board decision, at the time of 
the veteran's death, a claim was pending as he had perfected 
an appeal of service connection for chronic lung disease.  
Subsequent to the veteran's death, the appellant filed VA 
form 21-534, which, according to its title, is an application 
for dependency and indemnity compensation (DIC), including 
accrued benefits and death compensation where applicable.  
Therefore, a claim for dependency and indemnity compensation 
is also taken as a claim for accrued benefits.  By statute, 
the appellant takes the veteran's claim as it stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Although the Board referred the issue of 
accrued benefits to the RO for consideration and action, it 
does not appear that the RO has adjudicated the claim of 
accrued benefits in connection with the appellant's original 
claim.  Accordingly, this matter is referred to the attention 
of the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran served in Vietnam and exposure to a herbicide 
is presumed.

2.  The veteran's death certificate shows that he died in 
October 1992, from a pulmonary embolism (massive) due to or 
as a consequence of phlebitis of the left leg due to or as a 
consequence of diffuse interstitial pulmonary fibrosis with 
chronic respiratory failure.

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

4.  Neither diffuse interstitial pulmonary fibrosis with 
chronic respiratory failure nor phlebitis was shown during 
service or until years thereafter and the competent evidence 
does not show that either is of service origin, the result of 
herbicide exposure during service, or otherwise related to 
service.  


CONCLUSION OF LAW

A disorder incurred in or aggravated by service did not cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's first period of 
service are negative for complaints or findings of a 
pulmonary disorder.  There is no report of a separation 
examination.  Service medical records show that at the 
veteran's enlistment examination in January 1969, his 
pulmonary and cardiovascular systems were reported as normal.

The separation examination report dated February 1971 shows 
that the veteran's pulmonary and cardiovascular systems were 
normal.  Results of a chest x-ray examination were noted to 
be within normal limits.  Physical examinations performed in 
June 1971 and September 1972 during the veteran's Naval 
Reserve service revealed normal lungs, chest and vascular 
system.  On those occasions the veteran denied having or 
having had shortness of breath and other respiratory 
symptoms. 

The veteran filed an application for compensation or pension 
in May 1988 citing lung disease that was reported to have 
begun in 1975.  The veteran submitted with his claim private 
medical evidence reflecting that he was hospitalized in 
February 1988 with a chief complaint of shortness of breath.  
The hospital report indicates that the veteran had been 
exposed to Agent Orange while in Vietnam.  After a needle 
biopsy of a pulmonary lesion, it was felt that excisional 
biopsy was indicated and a right exploratory thoracotomy and 
right upper lobectomy were performed.  The pathology report 
notes, in part, interstitial fibrosis with anthracotic 
pigment and emphysematous changes.  The report reflects 
diagnoses of lymph node highly suspicious for 
coccidioidomycosis; and partial resection of the right upper 
lobe showing coccidioidomycosis, interstitial fibrosis and 
emphysematous changes.

In a May 1988 letter, W. Weese, M.D., referred the veteran to 
the Chief of the Pulmonary Section at a VA hospital in regard 
to management of the veteran's pulmonary disease.  Dr. Weese 
reported that he first saw the veteran in January 1988 for 
evaluation of dyspnea of several weeks' duration.  The 
veteran was noted to have a history of cigarette smoking and 
reportedly had had "scarring" on a chest X-ray as early as 
mid-1970s, with the "finding attributable to exposure to 
Agent- Orange during military service in Vietnam."  Dr. 
Weese stated that he would appreciate any comments the VA 
physician might have regarding any etiologic role of Agent 
Orange in the veteran's interstitial fibrosis.

In a May 1989 letter, Dr. Weese stated that he had followed 
the veteran since January 1988 for evaluation of diffuse 
pulmonary infiltrates and right mid-lung field lesion.  Dr. 
Weese commented, in part, that the etiology of the veteran's 
pulmonary fibrosis was "not known but perhaps" it was 
related to Agent Orange exposure in Vietnam 20 years earlier.  

The veteran provided testimony at a hearing held at the RO in 
December 1989.  He testified to the effect that fibrosis was 
first seen on an x-ray when he was seen by a Dr. Nicholas in 
1976 for a check-up, and that he continued to be seen for 
annual examinations by Dr. Nicholas until 1982, when he moved 
and then went to Dr. Linkous.  He also testified that Dr. 
Linkous had contacted Dr. Nicholas and had had the veteran's 
medical records forwarded to him (Dr. Linkous).  When asked 
whether the records had then been turned over to Dr. Weese, 
the veteran testified that they were still in the possession 
of Dr. Linkous.  The veteran's representative stated on the 
record that the records would be requested from Dr. Linkous.  
At the hearing, the representative referred to a medical 
opinion, dated December 11, 1989, from Dr. William Weese 
indicating that it was highly probable that the veteran's 
lung disease was related to Agent Orange exposure in service.  
The representative indicated that he believed the doctor's 
statement to be contained in the claims folder; however, it 
was not on file at that time.  December 1989 Hearing 
Transcript.

A letter to the RO from Tom D. Linkous, M.D., dated in 
January 1990, states that the veteran was first seen in June 
1986 with diagnoses of early chronic obstructive pulmonary 
disease, a prostate disorder and tiredness.  It was reported 
that in 1988, the veteran developed worsening shortness of 
breath with an abnormality in his chest x-ray consisting of 
increased interstitial densities.  Dr. Linkous reported that 
the veteran subsequently was referred to a pulmonologist who 
arranged for a thoracotomy for what proved to be chronic 
coccidioidomycosis.  Dr. Linkous noted that the veteran, whom 
had not seen since 1988, remained under the care of Dr. 
Weese, the pulmonologist.   

A few days later, Dr. Linkous wrote that since his previous 
statement he had seen the veteran for a general medical 
evaluation.  Dr. Linkous noted that after a review of the 
veteran's chart, it was apparent that on chest X-rays taken 
elsewhere dating back to 1975 and also on a chest X-ray in 
1979, the veteran was noted to have bilateral interstitial 
infiltrates.  Dr. Linkous reported that the veteran had 
shortness of breath secondary to interstitial fibrosis and 
chronic obstructive pulmonary disease related to 
coccidioidomycosis.  Dr. Linkous also stated that when the 
veteran was first seen in 1986 and again in 1988 he was noted 
to have increasing interstitial infiltrates and this led to 
the referral to the pulmonologist and the diagnosis of 
coccidioidomycosis as mentioned in his earlier letter.  

In April 1990, the hearing officer noted that pending VA 
Central Office instructions, no decision on claims concerning 
conditions due to Agent Orange exposure could be made.  

The veteran died in October 1992.  The death certificate 
lists the immediate cause of death as pulmonary embolism 
(massive), due to or as a consequence of phlebitis in the 
left leg of three days' duration, due to or as a consequence 
of diffuse interstitial pulmonary fibrosis with chronic 
respiratory failure of years duration.

The appellant filed an application for VA death benefits in 
November 1992, claiming that the cause of the veteran's death 
was due to service-connected exposure to Agent Orange.  

In July 1996 the appellant filed additional evidence.  A 
chest X-ray interpretation by Joseph M. Mazzei, M.D., dated 
in April 1979, notes that the veteran's cardiovascular 
silhouette was normal.  There was some prominence of the 
finer lung markings in the mid and lower lung fields 
"suggesting minimal interstitial fibrosis."  Dust 
inhalation was to be excluded.  A subsequent film 
interpretation, dated in April 1979, by Dr. Mazzei notes that 
examination of September 1975 films from another laboratory 
revealed prominence of the finer lung markings.  Dr. Mazzei 
indicated that there was no change in the chest when compared 
to the April 1979 films from his laboratory and that annual 
chest x-rays were recommended. 

Also received was a copy of an application for disability 
payments under the Agent Orange Veteran Payment Program 
completed by the veteran in April 1989 indicating service in 
Vietnam with the Navy's Mobile Construction Battalion (MCB) 
FIVE from February 26 to September 27, 1970.  The veteran 
reported that his duty assignment had involved constructing 
military/naval bases and that spraying had been required at 
all sites.  The veteran also listed the various areas in 
which he served.  It appears that the veteran and the 
appellant as his survivor were awarded limited monetary 
benefits under the program.

The appellant also submitted a copy of the veteran's autopsy 
report showing that the relevant pathologic diagnoses were: 
I. Thrombosis of the left popliteal vein with bilateral 
pulmonary thromboembolism and infarction of the right upper 
lobe; and 
II. Pulmonary fibrosis with panlobular emphysema, 
bronchopneumonia, and absent right upper lobe.  A summary 
report indicates that the veteran's death could "most 
reasonably" be attributed to a massive bilateral pulmonary 
thromboembolism, noting that pulmonary emboli usually 
originate in the deep veins of the legs.  It was reported 
that the veteran had clinically documented deep venous 
thrombosis and that a thrombus was identified in the left 
popliteal vein at autopsy.  It was noted that the veteran had 
required continuous oxygen supplementation and that he likely 
was not very active, thus predisposing him to deep venous 
thrombosis on the basis of venous stasis.  No old thombi were 
found in the lungs and his worsening status was thought to 
reflect progression of his pulmonary fibrosis.  A clinical 
history was noted to include that in 1988 miliary 
coccidioidomycosis was found among the interstitial fibrosis 
in the lung.  The pathologist noted that the veteran had a 
history of exposure to Agent Orange in Vietnam but stated 
that there were no autopsy findings that could be directly 
linked to exposure to Agent Orange.  It was noted that in 
general there was widespread low level exposure to dioxin and 
that most evidence as to the effects on humans had been 
equivocal, with chloracne being the only undisputed result of 
dioxin exposure.  

In March 1997 the appellant submitted a copy of a medical 
opinion dated December 11, 1989, by Dr. William C. Weese and 
two medical abstracts.  One abstract is titled "Health needs 
of the Vietnam veteran exposed to agent orange" and the 
other is "Chronic progredient diffuse alveolar damage 
probably related to exposure to herbicides."  Dr. Weese 
indicated that the veteran had been in his care since January 
1988 and that his pulmonary problems were coccidioidomycosis 
and interstitial pulmonary fibrosis with emphysematous 
changes, both shown on biopsy in February 1988.  Dr. Weese 
opined that, "[a]lthough we cannot prove the etiology of the 
fibrosis with certainty, it is highly probable that the 
disease relates to exposure to Agent-Orange during [the 
veteran's]  military service in Vietnam."

The appellant provided testimony at a personal hearing 
conducted by an RO hearing officer in May 1997.  The 
appellant testified that immediately following the veteran's 
separation from service in 1971, he developed fibrosis in his 
lung.  The appellant further testified that the veteran told 
her that he was constantly exposed to spraying and burning in 
Vietnam and that his lungs felt as if they were on fire.  The 
appellant testified that the veteran was diagnosed with 
interstitial pulmonary fibrosis in approximately 1978.  He 
had not sought medical treatment following discharge from 
service but when he applied for a job, some years later, he 
had been required to have a physical examination that 
included an X-ray of his lungs and the fibrosis was noted.  
The appellant reported that she had worked as a nurse.  May 
1997 Hearing Transcript.  

In June 2000, after the case had been remanded by the Board, 
the RO notified the appellant as to additional information 
that she was requested to submit to include information about 
the award of benefits under the Agent Orange Veteran Payment 
Program.  She was also asked to provide the names and 
addresses of the veteran's medical care providers and to 
complete a release form for each.  The appellant replied in 
June 2000 that she did not have any additional evidence to 
submit and asked that the RO continue with the other action 
requested on remand.  

Information provided in March 2001 from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) shows 
herbicide spray missions were conducted on several occasions 
within 50 kilometers and one day of Red Beach, Da Nang and 
Bien Hoa, where the veteran had been stationed during his 
tour of duty in Vietnam.  

In August 2001, the RO sought clarification from Dr. Weese 
regarding statements previously made concerning the etiology 
of the veteran's interstitial pulmonary fibrosis.  Dr. Weese 
was asked, in part, to explain the basis for first stating 
that the etiology of the veteran's pulmonary fibrosis 
"perhaps" was related to Agent Orange and later stating 
that a relationship was "highly likely."  Dr. Weese also 
was asked to provide the medical articles of which abstracts 
had been submitted and to state whether in his opinion it was 
at least as likely as not that the veteran's interstitial 
fibrosis was caused by exposure to Agent Orange.  Dr. Weese 
replied in August 2001 that he remembered the veteran but 
that the veteran's folder could not be located.  He recalled 
that an autopsy had been performed and a copy of the report 
sent to the veteran's widow.  Dr. Weese indicated that even 
with the record, he doubted that he would be able to offer 
additional clarification regarding his previous statements.  
He mentioned that the relationship between Agent Orange and 
pulmonary fibrosis had been long debated and that he was 
unaware that a causal connection had been proven.  He 
believed that he had given the veteran's widow copies of 
articles to which the RO had referred.  Dr. Weese further 
stated that he did not have any scientific documentation that 
could be used to prove that Agent Orange was the etiology of 
the veteran's interstitial pulmonary fibrosis, noting that 
although the diagnosis was rare it was not uncommonly seen in 
the general population of patients who had never served in 
Vietnam.  

Legal criteria 

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Id.  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001 ).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Applicable law and regulations provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Note 2:  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In particular, the Court has held that 
an opinion by a registered nurse on the etiology of a 
veteran's disorder is not probative evidence if there is no 
indication (1) that the nurse participated in the veteran's 
treatment, or (2) that the nurse has any special knowledge 
regarding the field of medicine pertaining to the veteran's 
disorder.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
However, a treating nurse's opinion on etiology can be 
probative evidence.  Goss v. Brown, 9 Vet. App. 109, 113 
(1996).  Furthermore, a layperson's account of what a 
physician said is not competent medical evidence, but a 
medical professional's account of what another medical 
professional said is competent evidence.  Robinette v. Brown, 
8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 
500, 503-04 (1994).

Medical article or treatise information can be too general or 
inconclusive. That is not to say that medical article and 
treatise evidence is irrelevant or unimportant; rather, they 
can provide important support when combined with an opinion 
of a medical professional.  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  In addition, a medical treatise can be competent 
evidence of a medical nexus between an in-service injury or 
disease and a current disability if the treatise discusses a 
generic relationship with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) (38 U.S.C. § 5107(b) was amended 
by the Veterans Claims Assistance Act of 2000, but with no 
substantive changes in the particular statute).  See also 38 
C.F.R. § 3.102 (2001).


Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The RO has considered the VCAA and included provisions of the 
VCAA in a supplemental statement of the case issued in 
November 2001.  After reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
required notice and assistance provisions.  The Board's 
consideration of the new regulations in the first instance is 
not prejudicial to the veteran inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

The RO provided the appellant a copy of the December 1996 
rating decision that notified her of the basis for the 
decision reached, and the Board provided a copy of its 
January 2000 decision and remand.  The RO also provided the 
appellant a statement of the case and supplemental statements 
of the case which include a summary of the evidence, the 
legal criteria, and a discussion of the facts of the case.  
The RO obtained clarification from a medical doctor whose 
statements were of record and information from USASCRUR.  The 
appellant has been afforded the opportunity to 
submit/identify evidence and argument and has done so.  She 
has been notified that VA would develop for evidence if she 
identified where records exist; however, in June 2000 she 
stated that she had no further evidence to submit.  Thus, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed and to the 
extent possible has satisfied the duty to assist.

Although at the time of the veteran's death he was not 
service connected for any disability, service connection for 
the cause of his death may be established by showing that the 
death was caused by a disability for which service connection 
could have been established.  The appellant contends that the 
veteran's death was caused by exposure to herbicides in 
Vietnam.  

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This provision became effective on December 27, 
2001, and thus reverses the Court's decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  The 
appellant has been arguing all along that the veteran's death 
was due to herbicide-related disability, so she will not be 
prejudiced by the Board considering the new provision in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The presumption of service connection based on exposure to 
herbicide agents does not apply in this case as the veteran's 
death was not due to a condition listed in 38 C.F.R. 
§ 3.309(e).  In addition, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for several conditions, including, 
respiratory disorders (other than certain respiratory 
cancers) and circulatory disorders and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-59243 (November 2, 1999).  

Service connection may alternatively be established by way of 
proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).  The Court has determined that 
to warrant service connection, there must be medical evidence 
of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
relationship between the claimed in-service injury and the 
present disease.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The fact that the veteran and then the appellant received 
payment from the Agent Orange Veteran Payment Program is not 
probative of service connection inasmuch as the criteria for 
payment under that program are different from those for 
establishing service connection.  

Neither interstitial pulmonary nor peripheral vascular 
disease was shown during the veteran's service or until years 
thereafter.  However, there is medical opinion on file 
relating the veteran's pulmonary condition to Agent Orange 
exposure during service.  In May 1989, Dr. Weese stated that 
the etiology of the veteran's pulmonary fibrosis was not 
known but "perhaps" it was related to exposure to Agent 
Orange in Vietnam 20 years earlier.  By December 1989, Dr. 
Weese was stating that, although it could not be proven, it 
was "highly probable" that the veteran's pulmonary fibrosis 
related to exposure to Agent Orange during service in 
Vietnam, without explaining the reason for the change.  When 
he was later asked the basis for his opinion, he was unable 
to provide one, stating, rather, that he could not offer 
additional clarification and was unaware that a causal 
connection had been proven between Agent Orange and pulmonary 
fibrosis.  He further acknowledged that although interstitial 
pulmonary fibrosis was a "rare" diagnosis, it was not 
uncommonly seen in the general population of patients who had 
never served in Vietnam.  

Thus, although Dr. Weese's December 1989 statement suggests a 
"highly probable" link between the veteran's interstitial 
fibrosis and any exposure to Agent Orange, earlier that year 
he had said "perhaps" there was such a relationship.  
Importantly, when asked to clarify his December 1989 opinion 
and to explain its rationale, he could not do so.  
Accordingly, the 1989 statements are outweighed by the most 
recent one, which indicates that Dr. Weese is not aware of 
the establishment of a causal connection between pulmonary 
fibrosis and Agent Orange exposure and that he has no 
scientific literature to demonstrate such an etiological 
relationship.  

Dr. Weese acknowledged that he had provided the abstracts of 
medical articles pertaining to Agent Orange exposure that the 
appellant submitted into evidence, but when asked to provide 
the text of the articles, he did not do so.  One abstract is 
of a nursing journal article pertaining to animal studies, 
which can not automatically be applied to human beings.  The 
other refers to one Vietnam veteran with diffuse alveolar 
damage thought probably to be due to herbicide exposure.  
These abstracts of do not provide the requisite medical 
evidence to demonstrate a causal relationship between the 
cause of the veteran's death and service. 

At the appellant's hearing, her representative argued that 
Dr. Mazzei's report indicated a relationship between the 
cause of the veteran's death and service in Vietnam.  
However, that is not correct.  The reports by Dr. Mazzei say 
nothing of herbicide exposure or the veteran's military 
service.  Rather, the April 1979 report merely notes certain 
x-ray findings "suggesting" minimal interstitial fibrosis 
with dust inhalation to be excluded.  Regarding September 
1979 films, Dr. Mazzei noted that they showed prominence of 
the finer lung markings and that, in comparing the 1975 and 
1979 films, there was no change in the chest.  There is 
nothing of record from Dr. Mazzei that links the noted 
radiographic findings to herbicide exposure or to duty in 
Vietnam, which concluded in September 1970.  Additionally, 
the autopsy report indicates that there were no autopsy 
findings that could be directly linked to exposure to Agent 
Orange.  Accordingly, although exposure to herbicides during 
service in Vietnam is presumed, the evidence does not show 
that such exposure was a factor in the veteran's death.  

Although during his lifetime, the veteran was diagnosed with 
coccidioidomycosis, treated and cured, there is no medical 
evidence showing coccidioidomycosis during service or within 
the one-year presumptive period.  (Coccidioidomycosis is a 
fungous disease affecting the lungs, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 351 (27th ed. 1988).  Messer v. Brown, 4 Vet. App. 
185 (1993)).  In addition, coccidioidomycosis was not listed 
on the death certificate as a cause of the veteran's death.  

The appellant testified that immediately following the 
veteran's separation from service in 1971, he developed 
fibrosis, but that is not supported by competent and 
probative evidence.  Although the appellant testified that 
she had worked as a nurse, the record does not reflect that 
she has medical expertise in such specialized areas as 
epidemiology or pulmonary disorders that would render her 
competent to offer opinions as to the onset or causation of 
pulmonary pathology.  She further stated that the veteran was 
diagnosed with pulmonary interstitial fibrosis in 
approximately in 1978, but that would have been about seven 
years after service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the service medical records are negative for any lung 
or vascular disorder and there is no competent evidence of 
pulmonary interstitial fibrosis or vascular disorder until 
several years after service.  Moreover, the medical evidence 
does not establish a causal or temporal link between the 
veteran's pulmonary interstitial fibrosis or vascular 
disorder and service, including herbicide exposure.  

In light of the above, the preponderance of the competent and 
probative evidence is against the claim of service connection 
for the cause of the veteran's death.  Although the appellant 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

